C. A. 7th Cir. Motion of Securities Industry Association for leave to file a brief as amicus curiae in No. 82-327 granted. Upon consideration of the suggestions of mootness filed by the petitioners, the petitions for writs of certiorari are granted, the judgments are vacated, and the cases are remanded with directions to dismiss the petitions for review as moot. United States v. Munsingwear, Inc., 340 U. S. 36 (1950).
Justice White took no part in the consideration or decision of this motion and these cases.
Reported below: Nos. 82-327 (first case) and 82-526 (first case), 677 F. 2d *10271137; Nos. 82-327 (second case) and 82-526 (second case), 679 F. 2d 894.